November 5, 2015 U.S. Securities & Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard International Equity Index Funds (the Trust) File No. 33-32548 Commissioners: Pursuant to Rule 497(e) under the Securities Act of 1933, we hereby file exhibits containing interactive data format risk/return summary information that reflects the risk/return summary information in the supplement dated November 2, 2015, filed pursuant to Rule 497(e), for Vanguard Emerging Markets Stock Index Fund, a series of the above mentioned Trust. If you have any questions or comments concerning the foregoing, please contact me at (610) 669-1538. Sincerely, Judith L. Gaines Associate Counsel The Vanguard Group, Inc.
